DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang 8,018,715.
Regarding claim 1, Chang discloses an electronic device (Fig 2), comprising: at least one body (2); at least one functional assembly (23) slidably disposed on the at least one body along a sliding direction (Figs 1, 15); and at least one elastic positioning assembly (3 and/or including 4) disposed on the at least one body (Fig 3) and adapted to prop the at least one functional assembly along a direction perpendicular to the sliding direction (propped perpendicularly at least when attached at portion 311, Fig 2) such that a gap is formed between the at least one functional assembly and the at least one body (gap formed at least when 23 is placed above portion 21 once inserted, Figs 1, 2), wherein when the at least one functional assembly slides to a predetermined position with respect to the at least one body (Figs 1 or Fig 14), the at least one elastic positioning assembly provides a positioning force to the at least one functional assembly along a direction parallel to the sliding direction (see Figs 11-15).
Regarding claim 2, Chang discloses the electronic device according to claim 1, wherein the number of the at least one body is two, the two bodies are pivotally connected to each other, the number of the at least one functional assembly is two, and the two functional assemblies respectively correspond to the two bodies (see Fig 17).
Regarding claim 3, Chang discloses the electronic device according to claim 2, wherein each of the functional assemblies is adapted to slide along the corresponding body as the two bodies pivotally rotate with respect to each other (see Fig 17).
Regarding claim 4, Chang discloses the electronic device according to claim 2, wherein when the two functional assemblies become coplanar as the two bodies expand with respect to each other and when each of the functional assemblies is located at the predetermined position, an edge of each of the functional assemblies abuts against an edge of the other functional assembly (Figs 17, 18).
Regarding claim 5, Chang discloses the electronic device according to claim 1, wherein the at least one functional assembly has at least one positioning concave portion (35), the at least one positioning concave portion faces toward the at least one body (Fig 2), and when the at least one functional assembly is located at the predetermined position, the at least one elastic positioning assembly is positioned at the at least one positioning concave portion (at portion 311).
Regarding claim 11, Chang discloses the electronic device according to claim 1, wherein the at least one elastic positioning assembly comprises a bracket (3), an elastic arm (324, 325, 328), and a positioning part (4), the bracket is connected to the at least one body (Fig 4), the elastic arm is connected between the bracket and the positioning part (Fig 5), and the positioning part is adapted to abut against the at least one functional assembly through an elastic force of the elastic arm (Fig 18).
Regarding claim 13, Chang discloses the electronic device according to claim 1, the at least one elastic positioning assembly comprises an elastic part (328) and a positioning part (324), the elastic part is compressible connected between the at least one body and the positioning part (Fig 5), and the positioning part is adapted to abut against the at least one functional assembly through an elastic force of the elastic part (Fig 18).
Regarding claim 14, Chang discloses the electronic device according to claim 1, further comprising at least one prop assembly (311), wherein the at least one prop assembly is disposed on the at least one body (Fig 2) and is adapted to prop the at least one functional assembly along the direction perpendicular to the sliding direction (Fig 3).
Allowable Subject Matter
Claims 6-10, 12 and 15 are objected to as being dependent upon a rejected
base claim, but would be allowable if rewritten in independent form including all
the limitations of the base claim and any intervening claims.
Claim 6. The electronic device according to claim 5, wherein the at least one elastic positioning assembly has a convex curved surface, the at least one positioning concave portion has a concave curved surface, and the convex curved surface is adapted to contact the concave curved surface. *Claims 7-10 depend either directly or indirectly from claim 6 and are therefore allowable for at least the same reasons.
Claim 12. The electronic device according to claim 11, wherein the positioning part is a roller, and the roller is sleeved on the elastic arm and takes the elastic arm as a rotating shaft.
Claim 15. The electronic device according to claim 14, wherein the at least one prop assembly comprises a rolling ball and a limiting part, and the limiting part is connected to the at least one body and limits a position of the rolling ball to the at least one body.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                July 18, 2022